DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated March 30th, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Response to Amendment
Applicant’s Remarks/Arguments filed on March 30th, 2022, have been carefully considered.
	Claims 1, 8, and 15 have been amended.
	Claims 7 and 14 have been canceled.
	No claims have been added.
	Claims 1-6, 8-13, and 15 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (US PG. PUB. 20070033323 A1), hereinafter Gorobets, in view of Parker (US PG. Pub. 20200019535 A1), hereinafter Parker.

Regarding claim 1
Gorobets discloses 
Wherein the plurality of files have contiguous logical addresses and are allocated with physical storage resources, and wherein the physical storage resources are allocated to each one of the plurality of files have contiguous physical addresses; (Figure 11, file/offset-to-physical address translation 173; Figure 12, logical address space for storage device, table for mapping file data to physical storage blocks, Physical storage medium; Figure 16-18, Logical files, Physical space; [0002], “addresses of data files generated or received by the system are mapped into distinct ranges of a continuous logical address space established for the system…data files generated or received by an electronic system are uniquely identified and their data logically addressed by offsets within the file.”; [0062], “The memory system controller converts the logical addresses provided by the host for the storage or retrieval of data into unique physical addresses within the flash memory cell array where host data are stored. A block 163 represents a working table of these logical-to-physical address conversions, which is maintained by the memory system controller…”, wherein the “physical addresses” is equivalent to the claimed “physical storage resources”; [0059-0060]; [0067]; [0085], “extends over a fixed range of contiguous addresses in the logical address space of the memory interface and contains the same amount of data as the storage capacity of a physical block or metablock of the memory, for a one-to-one correspondence….”; [0007], “It is also desirable to copy the data in order to group data sectors within a block in the order of their logical addresses since this increases the speed of reading the data and transferring the read data to the host…”; [0107], “By defragmenting the host file 2, one or more of the logical files could be freed up for use to store other data. The host may utilized software that logically defragments some or all of its files by rewriting the data of its valid files into a single host file occupying a range of contiguous addresses…”, wherein the teachings of physical defragmentation inherently teaches the files will be placed in a contiguous physical address range. Defragmentation is known in the art for increasing performance by placing data into contiguous address ranges so that there is no latency required in repositioning read heads at different locations. Data can be read from the physical device at a single contiguous location.)

determining a logical address offset of the target (Data inside the) file (emphasis added) relative to a start logical address of the plurality of files based on an index of the target file; ([0077], “... The logical address space and host maintained FAT table of FIG. 8 are not present in FIG. 10. Rather, data files generated by the host are identified to the memory system by file number and offsets of data within the file. The memory system controller then directly maps the files to the physical blocks of the memory cell array and maintains directory and index table information of the memory blocks into which host files are stored…”, wherein the “index table” is equivalent to the claimed “an index”; [0090-0094], “…READ/WRITE StartLBA, Length(sectors) is converted by the logical address-to-file converter…READ/WRITE FileName, StartOffset (bytes), Length(bytes) For example, a command…”, wherein the “StartLBA” is equivalent to the claimed “start logical address”; [0087])
determining physical storage resources corresponding to the target file based on a mapping relationship between logical addresses and physical addresses of a storage system, the start logical address, and the logical address offset; (Figure 7, file-to-logical address conversion 160, logical to physical address translation 163; [0077], “... The logical address space and host maintained FAT table of FIG. 8 are not present in FIG. 10. Rather, data files generated by the host are identified to the memory system by file number and offsets of data within the file. The memory system controller then directly maps the files to the physical blocks of the memory cell array and maintains directory and index table information of the memory blocks into which host files are stored…”; [0089-0094], “…READ/WRITE StartLBA, Length(sectors) is converted by the logical address-to-file converter…READ/WRITE FileName, StartOffset (bytes), Length(bytes) For example, a command…” wherein the “READ/WRITE StartLBA” is equivalent to the claimed “the start logical address” and wherein the “StartOffset” is equivalent to the claimed “logical address offset”)  
to be stored…and storing the data on the corresponding physical storage resources… (Figure 8; Figure 11; Figure 16-18, Physical space; [0011], “stores data in the form of individual files. Each data file is stored with a unique identification, such as simply a number, and its data is represented by offset addresses within the file…”; [0101], “FIGS. 16 and 17 show the host and logical files to be stored in different partitions of the physical memory, while FIG. 18 shows the two types of files sharing storage space of the memory. The arrangements described with respect to FIGS. 16-18, although not shown, can also be used to provide separate memory spaces for each of multiple files and/or logical partitions. For example, the logical address space can be partitioned into different logical drives, each logical drive then being mapped into a unique portion of the memory. Also, different physical memory cell areas can be designated for storage of data with different characteristics such as different access modes or rights, or type of encryption.”, wherein the “physical memory” is equivalent to the claimed “physical storage”)  
Gorobets discloses determining a logical address offset of the target (Data inside the) file (emphasis added) relative to a start logical address of the plurality of files based on an index of the target file; it also, mention (file identifier) that can include a file offset but failed to specifically discloses 
Selecting, from a plurality of files, a target file for storing data, based on a size of data,
…offset of the target file
Parker teaches
A computer-implemented method, comprising: selecting, from a plurality of files, a target file for storing data, based on a size of data to be stored, ([0007], “processing the individual data files to determine the size of each individual data file; comparing the individual data file sizes to a predetermined or calculated optimal data file size for transmission to identify non-optimally sized data files; modifying one or more of the identified non-optimally sized individual data files based on the size comparison to generate modified individual data file sizes that match approximately the optimal data file size by selectively: combining or merging individual data files that are smaller than the optimal data file size into a larger data file that is closer to the optimal data file size, or splitting or segmenting individual data files that are larger than the optimal data file size into smaller data files that are closer to the optimal data file size; and outputting the modified individual data files ready for transmission by the electronic device.)
…offset of the target file ([0013], “processing the individual data files to determine each individual data file size may comprise identifying the individual data file offsets within the single consolidated data file.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Parker in the invention of Gorobets, for the purpose of improving memory allocation. This is done by utilizing selecting a target file from a plurality of files based on a size of data to be stored, in Parker in the invention of Gorobets to optimize transmission efficiency across the data network 20 to the user electronic device. (Parker, [0053]).

Claims 8 and 15 are substantially the same as claim 1 and are therefore rejected under the same rational and motivation as above. 

Regarding claim 3
Gorobets disclose 
receiving a request to read the data; determining the target file based on the request; determining the logical address offset of the target file relative to the start logical address of the plurality of files based on the index of the target file; ([0077], “... The logical address space and host maintained FAT table of FIG. 8 are not present in FIG. 10. Rather, data files generated by the host are identified to the memory system by file number and offsets of data within the file. The memory system controller then directly maps the files to the physical blocks of the memory cell array and maintains directory and index table information of the memory blocks into which host files are stored…”, wherein the “index table” is equivalent to the claimed “an index”; [0089-0094], “…Every LBA access, which has the following format: … READ/WRITE StartLBA, Length(sectors) is converted by the logical address-to-file converter 172 (FIG. 11) to access one or more logical files in the following format: … READ/WRITE FileName, StartOffset (bytes), Length(bytes) For example, a command … READ 101, 2 would be translated by 172 to access of the logical file b, which maps LBAs from 0x100 to 0x1FF: … READ LogFile b, 512, 1024.”, wherein the “a command … READ” is equivalent to the claimed “request to read”, and wherein the “StartLBA” is equivalent to the claimed “start logical address”); [0077], “data files generated by the host are identified to the memory system by file number and offsets of data within the file. The memory system controller then directly maps the files to the physical blocks of the memory cell array and maintains directory and index table information of the memory blocks into which host files are stored.”)
 determining the physical storage resources corresponding to the target file based on the mapping relationship, the start logical address, and the logical address offset; and reading the data from the corresponding physical storage resources. ([0077], “... The logical address space and host maintained FAT table of FIG. 8 are not present in FIG. 10. Rather, data files generated by the host are identified to the memory system by file number and offsets of data within the file. The memory system controller then directly maps the files to the physical blocks of the memory cell array and maintains directory and index table information of the memory blocks into which host files are stored…”, wherein the “index table” is equivalent to the claimed “an index”; [0089-0094], “…Every LBA access, which has the following format: … READ/WRITE StartLBA, Length(sectors) is converted by the logical address-to-file converter 172 (FIG. 11) to access one or more logical files in the following format: … READ/WRITE FileName, StartOffset (bytes), Length(bytes) For example, a command … READ 101, 2 would be translated by 172 to access of the logical file b, which maps LBAs from 0x100 to 0x1FF: … READ LogFile b, 512, 1024.”, wherein the “a command … READ” is equivalent to the claimed “request to read”, and wherein the “StartLBA” is equivalent to the claimed “start logical address”); [0077], “data files generated by the host are identified to the memory system by file number and offsets of data within the file. The memory system controller then directly maps the files to the physical blocks of the memory cell array and maintains directory and index table information of the memory blocks into which host files are stored.”; [0084-0088], “Data within each of the individual files a-j are represented by logical offset addresses within the files. The file identifier and data offsets of the logical files are converted at 173 into physical addresses within the memory 165. The logical files a-j are stored directly in the memory 165 by the same processes and protocols described in the Direct Data File Storage Applications”) 
Gorobets discloses determining a logical address offset of the target (Data inside the) file (emphasis added) relative to a start logical address of the plurality of files based on an index of the target file; it also, mention (file identifier) that can include a file offset but failed to specifically discloses 
…offset of the target file
Parker teaches
…offset of the target file ([0013], “processing the individual data files to determine each individual data file size may comprise identifying the individual data file offsets within the single consolidated data file.)


Claim 10 is substantially the same as claim 3 and is therefore rejected under the same rational and motivation as above.

Regarding claim 6
Gorobets discloses 
creating the plurality of files by mapping physical addresses of physical storage resources over which the plurality of files are distributed to continuous logical addresses (Figure 7, file-to-logical address conversion 160, logical to physical address translation 163; [0002], “addresses of data files generated or received by the system are mapped into distinct ranges of a continuous logical address space established for the system…data files generated or received by an electronic system are uniquely identified and their data logically addressed by offsets within the file.”;  [0077], “... The logical address space and host maintained FAT table of FIG. 8 are not present in FIG. 10. Rather, data files generated by the host are identified to the memory system by file number and offsets of data within the file. The memory system controller then directly maps the files to the physical blocks of the memory cell array and maintains directory and index table information of the memory blocks into which host files are stored…”; [0089-0094], “…READ/WRITE StartLBA, Length(sectors) is converted by the logical address-to-file converter…READ/WRITE FileName, StartOffset (bytes), Length(bytes) For example, a command…”; [0101], “FIGS. 16 and 17 show the host and logical files to be stored in different partitions of the physical memory, while FIG. 18 shows the two types of files sharing storage space of the memory. The arrangements described with respect to FIGS. 16-18, although not shown, can also be used to provide separate memory spaces for each of multiple files and/or logical partitions. For example, the logical address space can be partitioned into different logical drives, each logical drive then being mapped into a unique portion of the memory. Also, different physical memory cell areas can be designated for storage of data with different characteristics such as different access modes or rights, or type of encryption.”, wherein the “physical memory” is equivalent to the claimed “physical storage”) 

Claim 13 is substantially the same as claim 6 and is therefore rejected under the same rational and motivation as above.

Claims 2 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Gorobets, in view of Parker, further in view of Du (US 20200311026 A1), hereinafter Du and further in view of Zhang (US 20090030956 A1), hereinafter Zhang. 

Regarding claim 2
Gorobets in view of Parkere discloses all above limitation but failed to specifically discloses 
determining whether unallocated physical storage resources in the storage system is lower than a predetermined threshold of physical storage resource; in response to the unallocated physical storage resources being lower than the predetermined threshold of physical storage resource, determining whether the number of empty files in the plurality of files is higher than a predetermined threshold number; and in response to the number of the empty files being higher than the predetermined threshold number, releasing physical storage resources being allocated to the empty files.
DU teaches 
determining whether the number of empty files in the plurality of files is higher than a predetermined threshold number; and in response to the number of the empty files being higher than the predetermined threshold number, (Figure 1-4; Figure 5, determine whether there is file to be recycled on disk 501, determine whether there is file to be written into disk 503, determine 504, whether there is at least one recycled file in recycle bin, write to-be-written file into selected recycled file in overwrite manner 506, perform disk cleanup … 511; [0090], “…the current time does not fall into the cleanup period, and the current usage of the disk is greater than or equal to the disk usage threshold, and the current total number of to-be-deleted files is not zero; wherein the “to-be-deleted” is equivalent to the claimed “empty files”; wherein the “is not zero” is equivalent to the claimed “is higher than a predetermined threshold number” the number is zero; [0103-0105], “Further, when cleaning-up the disk, the disk detection cycle may be updated according to the statuses of the to-be-deleted files. To that end, Step 511 may specifically include: determine whether the current total number of to-be-deleted files and the current total file size satisfy preset criteria for disk detection cycle updating)
releasing physical storage resources being allocated to the empty files. (Figure 1, write to-be-written file into selected recycled file in overwrite manner 106; [0090]; [0103-0105]; [0084]; [0040-0044], “Write the to-be-written file into the selected recycled file in an overwrite manner… recycled file includes the physical location of the recycled file. The cache server obtains the physical location of a recycled file from the attribute information of the recycled file, and writes the to-be-written file into the physical location of the selected recycled file and overwrites the original data of the recycled file. That is, the disk is being overwritten… after the selected recycled file is successfully overwritten (that is, new content has been written into the physical location of the recycled file…)”
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Du in the invention of Gorobets in view of Parker, for the purpose of improving memory allocation. This is done by utilizing determining whether the number of empty files in the plurality of files is higher than a predetermined threshold number; and in response to the number of the empty files being higher than the predetermined threshold number, releasing physical storage resources being allocated to the empty files in Du in the invention of Gorobets in view of Parker to effectively avoid the problem of excessive disk I/O load caused by frequent system calls during the system recycling process, thereby improving the performance of cache service. (Du, [0004]).
Gorobets in view of Parkere and further in view of Du discloses the current usage of the disk is greater than or equal to the disk usage threshold, but failed to explicitly discloses 
determining whether unallocated physical storage resources in the storage system is lower than a predetermined threshold of physical storage resource; in response to the unallocated physical storage resources being lower than the predetermined threshold of physical storage resource,
Zhang teaches 
The method of claim 1, further comprising: determining whether unallocated physical storage resources in the storage system is lower than a predetermined threshold of physical storage resource; in response to the unallocated physical storage resources being lower than the predetermined threshold of physical storage resource, ([0009-0010], “In order for a file system to allocate more disk space as datafile space for the database, a cleansing process must occur, including disk-write operations like physically writing 0s to the part of the disk being allocated… The alerts are either a warning or a critical alert. The warning threshold is the limit at which space is beginning to run low…The thresholds that trigger an alert are either based on percentage-full or by kilobytes of free space remaining, regardless of the rate of consumption over time…; [0026], “flowchart 300 shows the periodic process that occurs at a selected time interval for the pre-allocation of space by a background process…” ; [0029], “if the value of the projected space usage minus the currently available space is less than 1 percent of the currently available space, then no allocation tasks are created. Otherwise, at step 311, space pre-allocation tasks are created based on the projected space usage, and control is passed to step 313. At step 313, the background task framework schedules and executes the pre-allocation tasks if necessary. The pre-allocation tasks executed by the background comprise some of the steps featured in FIG. 2...”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhang in the invention of Gorobets in view of Parker and further in view of Du, for the purpose of improving memory allocation. This is done by utilizing determining whether unallocated physical storage resources in the storage system is lower than a predetermined threshold of physical storage resource; in response to the unallocated physical storage resources being lower than the predetermined threshold of physical storage resource,  in Zhang in the invention of Gorobets in view of Parker and further in view of Du to proactively allocate space to a logical layer of the database, as needed, and to complete the allocation in a timely manner, before the layer reaches full capacity. (Zhange, [0013]).

Claim 9 is substantially the same as claim 2 and is therefore rejected under the same rational and motivation as above.

Claims 4-5 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Gorobets, in view of Parker, and further in view of Asaro (US 2013/0263141 A1), hereinafter Asaro

Regarding claim 4
Gorobets in view of Parkere discloses all above limitation but failed to specifically discloses
in response to receiving a fence instruction, determining whether a first read/store request is executed, the first read/store request being received prior to receiving the fence instruction, the fence instruction being used for guaranteeing received read/store requests are executed in order; receiving a second read/store request; and in response to the first read/store request being executed prior to the fence instruction, executing the second read/store request.
Asaro discloses 
in response to receiving a fence instruction, determining whether a first read/store request is executed, the first read/store request being received prior to receiving the fence instruction, (Fig 5; [0146-0163], “depicts a table having example fence operation types that order future and prior memory operations, according to an embodiment. As used typically herein, fence operations are operations that enforce a visibility ordering constraint on memory instructions issued before and after the fence. Fence operations are also known in the relevant art(s) as memory barriers, members and memory fences…StoreStore Fence: When applied, prior stores must be globally visible before subsequent stores.”[0106], “fence operation against future loads, will guarantee that all prior globally visible stores are seen by future loads. Operations of the thread barrier and sync operation classes, as discussed below, provide the same guarantee to future loads, while also forcing prior stores to be globally visible,… A "fence completion" rule guarantees events specified as "first" will be become globally visible before any future event specified as ' second" becomes locally or globally visible.”; [0165-0167], “operations of the sync operation class stall operation issue for all affected threads until all prior stores have become globally visible, and all prior loads have completed, in all of those threads…local sync forces a thread to wait until all of its prior loads and stores meet the definitions of global visibility, but only for threads within a work group. The effect of this operation can be described as a third, intermediate level of visibility between the local visibility and the global visibility previously described.”) 
the fence instruction being used for guaranteeing received read/store requests are executed in order; (Fig. 5; [0106], “fence operation against future loads, will guarantee that all prior globally visible stores are seen by future loads. Operations of the thread barrier and sync operation classes, as discussed below, provide the same guarantee to future loads, while also forcing prior stores to be globally visible,”)
receiving a second read/store request; and in response to the first read/store request being executed prior to the fence instruction, executing the second read/store request. (Fig. 5; [0106], “fence operation against future loads, will guarantee that all prior globally visible stores are seen by future loads. Operations of the thread barrier and sync operation classes, as discussed below, provide the same guarantee to future loads, while also forcing prior stores to be globally visible,… A "fence completion" rule guarantees events specified as "first" will be become globally visible before any future event specified as ' second" becomes locally or globally visible.”, wherein the “first” is equivalent to the claimed “first read/store” and wherein the “second” is equivalent to the claimed “second read/store”; [0165-0167]);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Asaro in the invention of Gorobets in view of Parker, for the purpose of improving memory allocation. This is done by utilizing in response to receiving a fence instruction, determining whether a first read/store request is  executed, the first read/store request being received prior to receiving the fence instruction, the fence instruction being used for guaranteeing received read/store requests are executed in order; receiving a second read/store request;  and in response to the first read/store request being executed prior to the fence instruction, executing the second read/store request in Asaro in the invention of Gorobets in view of Parker to effectively create order between different classes of operation and avoid hampering overall system performance. (Asaro, [0009]).

Claim 11 is substantially the same as claim 4 and is therefore rejected under the same rational and motivation as above.

Regarding claim 5
Asaro discloses     
in response to the read/store request failing to be executed prior to the fence instruction, refusing to execute the second read/store request. (Figure 4;  [0122-0130], “aligned synchronizing stores have value atomicity and implicit ordering between other synchronizing loads and stores, as well as implicit order against prior and future unordered loads and stores (see FIG. 4). Loads and stores to synchronizing variables are sequentially consistent…, Store releases are not allowed to fulfill any loads from their own or other threads early (before the store is globally visible)... store releases create ordering constraints between themselves and other memory related operations; [0106], “fence operation against future loads, will guarantee that all prior globally visible stores are seen by future loads. Operations of the thread barrier and sync operation classes, as discussed below, provide the same guarantee to future loads, while also forcing prior stores to be globally visible,… A "fence completion" rule guarantees events specified as "first" will be become globally visible before any future event specified as ' second" becomes locally or globally visible.”, wherein the “first” is equivalent to the claimed “first read/store” and wherein the “second” is equivalent to the claimed “second read/store”;

Claim 12 is substantially the same as claim 5 and is therefore rejected under the same rational and motivation as above.

Response to Arguments
Applicant's arguments filed March 30th, 2022, have been fully considered but they are not persuasive.
Applicant argues, on the bottom of page 9, that the prior art fails to teach or suggest “selecting a file from among multiple files that have physical storage resources allocated to them, where the allocated physical resources for each file have contiguous physical addresses”. 
The examiner has determined Gorobets does teach “selecting a file from among multiple files that have physical storage resources allocated to them, where the allocated physical resources for each file have contiguous physical addresses”. Gorobets teaches in paragraph 0085 that physical data is contiguous by showing that data “extends over a fixed range of contiguous addresses in the logical address space of the memory interface and contains the same amount of data as the storage capacity of a physical block or metablock of the memory, for a one-to-one correspondence” which means if the logical blocks are contiguous and they physical blocks are mapped one-to-one then it would stand that the physical blocks would also be contiguous. Gorobets also teaches in paragraph 0107 that the “by defragmenting the host file 2, one or more of the logical files could be freed up for use to store other data. The host may utilized software that logically defragments some or all of its files by rewriting the data of its valid files into a single host file occupying a range of contiguous addresses. Wherein the teachings of physical defragmentation inherently teaches the files will be placed in a contiguous physical address range. Defragmentation is known in the art for increasing performance by placing data into contiguous physical address ranges so that there is no latency required in repositioning read heads at different locations. Data can be read from the physical device at a single contiguous location. This vastly improves data read performance. These teachings show that Gorobets would have stored the data in contiguous physical address locations. For these reasons the examiner maintains that Gorobets reads on the claims as currently presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139